FILED
                             NOT FOR PUBLICATION                                OCT 13 2011

                                                                            MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARTHUR PARNELL, III,                                No. 10-16044

               Plaintiff - Appellant,               D.C. No. 4:06-cv-07662-SBA

   v.
                                                    MEMORANDUM *
A. TUCKER, Associate Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                 Saundra Brown Armstrong, District Judge, Presiding

                            Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

        California state prisoner Arthur Parnell, III, appeals pro se from the district

court’s order of dismissal and summary judgment in his 42 U.S.C. § 1983 action

alleging denial of the right to practice his Islamic faith in violation of the First

Amendment and the Religious Land Use and Institutionalized Person’s Act

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“RLUIPA”). We have jurisdiction under 28 U.S.C. § 1291. We review de novo

both the dismissal of claims for failure to exhaust, Wyatt v. Terhune, 315 F.3d
1108, 1117 (9th Cir. 2003), and the grant of summary judgment, Rene v. MGM

Grand Hotel, Inc., 305 F.3d 1061, 1064 (9th Cir. 2002) (en banc). We affirm.

      The district court properly concluded that Parnell failed to exhaust his

administrative remedies as to claims against defendants Binekele and Beguhl for

their alleged refusal to allow him to congregate with other Muslim inmates in the

prison yard for Friday prayers. See Woodford v. Ngo, 548 U.S. 81, 93 (2006) (the

Prison Litigation Reform Act requires “proper” exhaustion). Notwithstanding his

mistaken belief that it would be duplicative to file an appeal after grieving a similar

prior incident, Parnell failed give prison officials requisite notice of these claims.

See Morton v. Hall, 599 F.3d 942, 945 (9th Cir. 2010) (no exhaustion if grievance

is insufficient to put officials on notice of inmate’s complaint).

      The district court properly granted summary judgment on Parnell’s First

Amendment claim against defendants Tucker and Thomas based on the four-factor

test in Turner v. Safley, 482 U.S. 78, 89-91 (1987). Parnell did not raise a triable

dispute as to whether defendants’ failure to allow Parnell to attend certain prayer

services during Ramadan was reasonably related to legitimate penological interests

in security, denied him all religious expression, could be accommodated without a


                                            2                                     10-16044
severe burden on prison resources, or could be readily substituted with alternatives.

See id.; see also O’Lone v. Estate of Shabazz, 482 U.S. 342, 350-53 (1987)

(upholding prison work assignments under Turner that kept Muslim inmates from

Friday prayers but did not preclude them from other religious activities).

      The district court properly granted summary judgment on Parnell’s RLUIPA

claim against defendants Tucker and Thomas because Parnell failed to raise a

triable dispute as to whether being precluded from certain prayer services during

Ramadan significantly restricted his ability to engage in other religious activity.

See 42 U.S.C. § 2000cc-1(a) (no government may impose a “substantial burden”

on religious exercise of a person in an institution); San Jose Christian Coll. v. City

of Morgan Hill, 360 F.3d 1024, 1034-35 (9th Cir. 2004) (government policy

imposes a “substantial burden” if it constitutes a “significantly great restriction or

onus on any exercise of religion” (citations and internal quotation marks omitted)).

      Parnell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                     10-16044